Seevers, J.
No exceptions were taken at any time, or to anything during the trial, or to the judgment of the court. No findings were made, nor was there a motion for a new trial.
To say the least, it is doubtful whether the record presents any question for our determination. But as the errors assigned relate to the sufficiency of the evidence to sustain the judgment, we have carefully examined the same, and are constrained to say the evidence supports the judgment. No beneficial purpose would be served in stating our reasons a i length.
Affirmed.